


Exhibit 10.3






FORM OF PERFORMANCE UNIT AGREEMENT
[ ] GRANT




THIS AGREEMENT, dated as of [ ], (“Grant Date”) is between MasterCard
Incorporated, a Delaware Corporation (“Company”), and you (“Employee”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Long Term Incentive Plan (“Plan”).
WHEREAS, the Company has established the Plan, the terms of which Plan, are made
a part hereof;
WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company (“Committee”) has approved this grant under the terms
of the Plan;
NOW, THEREFORE, the parties hereby agree as follows:
1.    Grant of Units.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to you the number of Units reflected in your grant
statement, the terms of which statement are incorporated as a part of this
Agreement. Each Unit represents the right to receive an amount of the Company's
$0.0001 par value Class A Common Stock (“Common Stock”) that varies depending on
the level of performance achieved on specified performance criteria during the
performance period [ ], through [ ].
2.    Vesting Schedule.
(a)    Subject to (b) and (c) below, the interest of the Employee in the Units
shall vest on [ ], conditioned upon the Employee's continued employment with the
Company or an Affiliated Employer as of [ ], and the achievement of the
performance goals established by the Committee and set forth in your grant
statement. Vesting in Units is subject to the Committee's exercise of downward
discretion to reduce the amounts earned on achievement of performance goals.
(b)    In the event that the Employee's employment with the Company or an
Affiliated Employer terminates by reason of the Employee's death following the
Grant Date, 100 percent of the Employee's then unvested Units shall vest and be
payable, as set forth in section 6(b), at a target level of performance. In the
event the Employee's employment with the Company or an Affiliated Employer
terminates due to Disability or Retirement six months or longer after the Grant
Date, unvested Units shall continue to vest as if there had been no termination
of employment, subject to the achievement of performance goals, and shall be
paid as set forth in section 6(a), provided, however, that the Committee shall
have discretion to determine at any time during the vesting period that an
Employee shall not vest in whole or in part in a particular Unit. In the event
Employee's employment with the Company or an Affiliated Employer terminates for
any other reason, unvested Units shall be forfeited.
(c)    In the event of a Change in Control, vesting and payment will be as set
forth in sections 2(a) and 6(a) to the extent the achievement of performance
goals can continue to be measured

1

--------------------------------------------------------------------------------




after the Change in Control. To the extent the achievement of performance goals
is no longer capable of measurement following a Change in Control, 100 percent
of the Employee's unvested Units shall vest on [ ], conditioned upon the
Employee's continued employment with the Company or an Affiliated Employer, or
successor thereto, as of [ ], and shall be paid at a target level of performance
at the time set forth in section 6(a). In the event the Employee's employment
with the Company or an Affiliated Employer, or successor thereto, is terminated
(within the meaning of Code section 409A) without Cause or by the Employee with
Good Reason, six months preceding or two years following a Change in Control,
100 percent of the Employee's then unvested Units shall vest upon the later of
the Employee's termination date or the Change in Control and be payable in
accordance with section 6(c) at a target level of performance.
3.    Transfer Restrictions.
The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.
4.    Stockholder Rights.
Prior to the time that Employee's Units vest and the Company has issued Common
Shares relating to such Units, Employee will not be deemed to be the holder of,
or have any of the rights of a holder with respect to, any Common Shares
deliverable with respect to such Units. Specifically, and without limiting the
foregoing, Employee shall not be entitled to dividends or dividend equivalents
prior to being issued Common Shares.
5.    Changes in Stock.
In the event of any change in the number and kind of outstanding stock by reason
of any recapitalization, reorganization, merger, consolidation, stock split or
any similar change affecting the Common Shares (other than a dividend payable in
Common Shares) the Company shall make an appropriate adjustment in the number
and terms of the Units credited to the Employee's Account as provided in the
Plan.
6.    Form and Timing of Payment.
(a)    The Company shall pay within 60 days following the [ ], vesting date set
forth in section 2(a) above, a number of Common Shares equal to the aggregate
number of Units determined to have been earned.
(b)    In the event of vesting under section 2(b) above due to an Employee's
death, payment shall be made within 60 days following death.
(c)    In the event of vesting under section 2(c) above due to termination in
connection with a Change in Control, payment shall be made as follows: (i) in
the event of termination prior to the Change in Control, within 90 days
following the Change in Control; or (ii) in the event of termination after the
Change in Control, on the first business day which is at least six months after
the date of termination or at such later date permitted under Code section 409A.

2

--------------------------------------------------------------------------------




7.    Compliance with Law.
No Common Shares will be delivered to Employee in accordance with section 6
above unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.
8.    Death of Employee.
In the event of the Employee's death, where the death results in vesting and
payment of Units under section 2(b) above, payment shall be made to the
Employee's estate or beneficiary.
9.    Recoupment Policy.
In the event of a restatement of materially inaccurate financial results, the
Committee has the discretion to recover from you stock or cash equal to the
value of the stock issued on settlement of these Units to the extent the vesting
schedule of the Units under section 2(a) includes all or part of the period
covered by the restatement. If the amount that would have vested based on
achievement of performance goals would have been lower had the achievement of
applicable financial performance targets been calculated based on such restated
financial results, the Committee may, if it determines appropriate in its sole
discretion, to the extent permitted by law, recover from you stock or cash equal
to the portion of the stock issued in excess of the amount that would have been
paid based on the restated financial results. A recovery under this section 9
can be made by withholding compensation otherwise due to you. The Company will
not seek to recover amounts paid under this Agreement more than three years
after the date the Company files the report with the Securities and Exchange
Commission that contained the incorrect financial results. This Recoupment
Policy is in addition to, and not in lieu of, any requirements under the
Sarbanes-Oxley Act and shall apply notwithstanding anything to the contrary in
this Agreement or in the Plan
10.    Taxes.
The Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the issuance of the Common Shares on vesting of
Units hereunder. The Company is authorized to deduct from the total number of
Common Shares Employee is to receive on settlement of the Units the total value
equal to the amount necessary to satisfy any such withholding obligation at the
minimum applicable withholding rate, or to obtain withholdings in any other
method permitted by the Plan. To the extent necessary to meet any obligation to
withhold Federal Insurance Contributions Act taxes before settlement of the
Units, the Company is authorized to deduct those taxes from other current wages.
11.    Discretionary Nature of Plan.
Employee acknowledges and agrees that the Plan is discretionary in nature and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time. The grant of Units under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of Units, other
types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of Units
granted and vesting provisions.
12.    Consent to On-Line Grant and Acceptance.
Employee acknowledges and agrees that, as a term of this grant of Units, any
grant, communication, or acceptance of such grant, if applicable, is permitted
to be made and processed through the online system operated and maintained for
this purpose. Employee further acknowledges and agrees

3

--------------------------------------------------------------------------------




that execution of any documents through such system shall have the same force
and effect as if executed in writing.
13.    Section 409A.
To the extent the Company determines that this Agreement is subject to Code
section 409A, but does not conform with the requirements of Code section 409A
the Company may at its sole discretion amend or replace the Agreement to cause
the Agreement to comply with Code section 409A. The Agreement shall be construed
and administered consistent with Code section 409A or an exemption from Code
section 409A.


14.    Miscellaneous.
(a)    All amounts granted under this Agreement shall continue for all purposes
to be a part of the general assets of the Company. The Employee's interest in
the amount ultimately determined to be earned shall make the Employee only a
general, unsecured creditor of the Company.
(b)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c)    Any notice required or permitted hereunder that is not covered by section
12 above, shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at the address then on file with the Company or upon
delivery to the Company at 2000 Purchase Street, Purchase, New York 10577, Attn:
Group Head, Global Rewards.
(d)    Neither the Plan nor this Agreement nor any provisions under either shall
be construed so as to grant the Employee any right to remain in the employ of
the Company or an Affiliated Employer. Neither the Plan nor this Agreement shall
interfere with the rights of the Company or an Affiliated Employer, as
applicable, to terminate the employment of the Employee and/or take any
personnel action affecting the Employee without regard to the effect which such
action may have upon the Employee as a recipient or prospective recipient of any
benefits under the Plan or this Agreement.


The value of the Units granted hereunder is an extraordinary item of
compensation outside the scope of the Employee's employment contract, if any. As
such, the Units granted hereunder are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.
(e)    This Agreement, along with the incorporated grant statement, an executed
MasterCard LTIP Non-Competition Agreement, and any special provisions for
Employee's country of residence or employment, as set forth in the applicable
Addendum, constitutes the entire agreement of the parties with respect to the
subject matter hereof.




By /s/_______________________________
Name:
Title:



4